Citation Nr: 1420536	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  14-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a left shoulder rotator cuff disability.

2. Entitlement to service connection for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.

3. Entitlement to service connection for a heart disability, to include hypertension and coronary artery disease (CAD). 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Board has reviewed all the evidence in the appellant's paper claims file, Virtual VA record, which contains VA treatment records not located within the paper claims file, and Veterans Benefit Management System (VBMS), which also includes treatment records not located within the paper claims file.


FINDINGS OF FACT

1. A left shoulder rotator cuff disability was not manifested during service; the preponderance of the evidence is against a finding that the Veteran's current left shoulder rotator cuff disability is related to an event, injury, or disease in service.

2. DJD and DDD of the lumbar spine was not manifested during service; the preponderance of the evidence is against a finding that the Veteran's current DJD and DDD of the lumbar spine is related to an event, injury, or disease in service.

3. A heart disability, to include hypertension and CAD, is reasonably shown to have manifested in service.


CONCLUSIONS OF LAW

1. A left shoulder rotator cuff disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. DJD and DDD of the lumbar spine were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

3. Resolving reasonable doubt in favor of the Veteran, his heart disability, to include hypertension and CAD, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the claims for service connection for left shoulder rotator cuff disability and DJD and DDD of the lumbar spine was furnished to the Veteran in an August 2010 letter. The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the August 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records (STRs), VA treatment records and private treatment records.  The Veteran has not identified any additional records that could be used to support his claims.  With regard to the Veteran's claim for service connection for a low back disability, the Board notes that in an October 2012 statement, the Veteran asserted that he had been treated for a low back disability since service by a Dr. Bruffett and the VA.  However, the earliest VA treatment records of record date to the year 2000 and Dr. Bruffett's earliest treatment records date to January 2005, and the Veteran has not asserted that there are any outstanding records.  Furthermore, Dr. Bruffett's records show that he began treating the Veteran after he was referred by another physician in January 2005.  The Veteran himself indicated Dr. Bruffett began treating him in the year 2006 on his signed authorization for release of the records.  

Dr. Bruffett did note that the Veteran reported his past medical history in a questionnaire, which does not appear have been submitted to VA with the treatment records.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.   The Federal Circuit Court concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  Here, neither the Veteran nor the record provides a reason to believe any outstanding records may be relevant.  First, based on the record, it does not appear that there are outstanding VA treatment records or outstanding Dr. Bruffett treatment records from before January 2005.  There is also no indication that the outstanding questionnaire would provide more than the Veteran's reported history, which he provided to the VA examiner and in statements associated with the claims file.  Thus, a remand for their procurement would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for entitlement to service connection for a left shoulder rotator cuff disability, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination and opinion with respect to the Veteran's claim for entitlement to service connection for left shoulder rotator cuff disability is not needed because the only evidence indicating the Veteran's left shoulder rotator cuff disability is related to service are his own general assertions.  There is no evidence establishing that an event or injury occurred in service.  There is also no other evidence of record regarding a nexus between the Veteran's left shoulder rotator cuff disability and service.  As there is no indication of some causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.  

As noted, the Veteran has not identified any evidence that remains outstanding. VA's duty to assist is met.  

The Board notes that given the favorable action taken herein with regard to the issue of entitlement to service connection for a heart disability, to include hypertension and CAD, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Left shoulder rotator cuff disability

VA treatment records indicate that the Veteran complained of left shoulder pain in May 2003 and was diagnosed with probable partial rotator cuff tear.  A current disability is therefore established.  

The Veteran's upper extremities were clinically evaluated as normal on his May 1965 enlistment examination and September 1968 and November 1969 service separation examinations.  His STRs are silent for any complaints, findings, treatment, or diagnosis relating to the left shoulder.

The Board notes that in a September 1968 report of medical history, the Veteran indicated he had experienced "swollen or painful joints."  However, he indicated that he had not experienced a painful or "trick" shoulder.  In the accompanying separation examination report, the examiner noted that the swollen joints referred to the Veteran's ankles.  The Veteran again indicated he had experienced "swollen or painful joints" in the November 1969 report of medical history, but also reported not experiencing a painful or "trick" shoulder.  As such, the Board finds that the Veteran did not indicate he had experienced a painful left shoulder when he indicated that he had experienced "swollen or painful joints."  

VA treatment records (available on Virtual VA) show he complained of shoulder soreness in October 2000.  His range of motion (ROM) was normal.  He was assessed with tendonitis and probable DJD of the neck.  He was diagnosed with probable partial rotator cuff tear in May 2003.  Beginning in May 2013, VA treatment records (available on VBMS) include "left rotator cuff repair" under the Veteran's surgical history.  

Notably, none of the Veteran's statements in support of his claims address his left shoulder rotator cuff disability or contend it was related to service.  

The Board finds that the evidence of record does not support a finding of service connection for a left shoulder rotator cuff disability.  There is a currently diagnosed partial tear of the left shoulder rotator cuff, but no evidence connecting it with service.  The Board has considered the Veteran's claim attributing his left shoulder rotator cuff disability to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his left shoulder disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  In the absence of any persuasive and probative evidence that the Veteran's current left shoulder rotator cuff disability is etiologically related to active service, service connection is not warranted and the claim must be denied.  

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement relating his currently manifest left shoulder rotator cuff disability to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim of service connection for the left shoulder rotator cuff disability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

DJD and DDD of the lumbar spine

The Veteran underwent a VA spine examination in January 2011.  He was diagnosed with DJD and DDD of the lumbar spine.  Thus, the medical evidence of record shows that the appellant has a current diagnosis, which establishes the first element for service connection.

The Board also finds that the second element for service connection, an in-service injury, has been met.  His STRs show he complained of a lumbar spine strain in January 1969.  Lumbar strain was diagnosed.  A January 1969 Physical Profile Serial Report shows that the Veteran was placed on a light duty profile for a back strain.  He was restricted to standing for no more than 30 minutes.  An X-ray revealed no significant abnormalities.  His back pain reoccurred in April 1969, and lumbar spine strain was again diagnosed.  He complained about his back bothering him again in August 1969.  He indicated that he had recurrent back pain on his November 1969 report of medical history.  On September 1968 and November 1969 separation examinations, his spine was clinically evaluated as normal.  The next issue is whether the Veteran's current DJD and DDD of the lumbar spine relates to his active duty service.  

A January 2000 VA primary care note indicates that the Veteran reported he had experienced acute back pain in December.  He complained of low back pain again in August 2004. 

A January 2005 private initial evaluation report indicates that the Veteran was referred by his treating physician to Dr. Bruffett for back pain that radiated into his thighs.  The Veteran reported intermittent pain and that his symptoms had improved.  He was diagnosed with spinal stenosis and DDD.  In March 2005, he was diagnosed with spondylosis of the lumbar spine and facet syndrome.  

A VA treatment note indicates the Veteran reported severe back pain in August 2006.  

In his June 2010 claim, the Veteran alleged his low back disability began in 1969.  In an August 2010 statement, he asserted that his back problems began in service when he was required to stand for long periods of time.  

As noted, the Veteran was provided a VA spine examination in January 2011.  He was diagnosed with DJD and DDD of the lumbar spine.  The examiner noted that he had reviewed the claims file and opined that it is less likely than not that the Veteran's current back problems are related to the military.  He noted the Veteran's inservice back complaints, but found they appeared to have been treated and resolved as his November 1969 separation examination report shows his spine was evaluated as normal.  He further reasoned that the record shows a lack of back complaints from service until the year 2000.  He found that the Veteran's current back disability is more likely than not related to "aging and occupational stresses over the years." 

A July 2011 VA primary care note shows he reported a flare-up of his low back pain.  He was diagnosed with DDD. 

A private treating physician's January 2012 note indicates the Veteran complained of low back pain.  The Veteran reported he had experienced problems with his back since he was in the military in the 1960s.  

In an April 2012 letter, the Veteran's treating physician indicated he had diagnosed the Veteran with lumbago due to DJD and DDD of his lumbar spine.  The physician noted the Veteran's inservice back complaints and opined that the Veteran began experiencing DJD and DDD in service "when he was complaining with lower back pain and fatigue even from simple standing."  He provided no additional rationale for his opinion that the Veteran's DJD and DDD of the lumbar spine were incurred in service.  

In an October 2012 statement, the Veteran reasserted that his low back disability began in service.  He further alleged that he had been treated for such disability since service by Dr. Bruffett and the VA.  

The Board finds that the evidence of record does not support a finding of service connection for DJD and DDD of the lumbar spine.  

The Veteran asserts his DJD and DDD of the lumbar spine began in service and persisted.  As a layperson, the Veteran may not be competent to diagnose the low back injury he sustained in service without a concurrent diagnosis, but he is competent to testify as to the symptoms he experiences, such as back pain.  See 38 C.F.R. § 3.159(a)(2).  However, the Board does not find the Veteran's assertions credible.  Notably, the Veteran alleged that he had received treatment for his low back since service from VA and Dr. Bruffett.  However, as noted above, the earliest VA treatment records of record date to the year 2000, and the Veteran has not asserted there are outstanding records.  Furthermore, Dr. Bruffett's records show he began treating the Veteran after he was referred by another physician in January 2005.  The Veteran himself indicated Dr. Bruffett began treating him in the year 2006 on his signed authorization for release of the records.  As such, the Board finds the Veteran's assertions that he has experienced a low back disability and been treated for it since service lack credibility and are of limited probative value.  

Review of the record in the present case shows two conflicting medical opinions regarding a nexus between the Veteran's current DJD and DDD of the lumbar spine and his active service.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Veteran's treating physician's April 2012 opinion supports a nexus between the Veteran's low back disability and service, but is conclusory.  He reports that the Veteran's DJD and DDD of the lumbar spine began in service and have persisted without citing to any records or evidence of his assertion.  He cited to the Veteran's STRs, but did not address the September 1968 and November 1969 separation examination reports that show his spine was clinically evaluated as normal.  It appears to the Board that the treating physician relied on the Veteran's reported history, which the Board has found not credible, to support his opinion.  For these reasons, the probative value of the treating physician's opinion is reduced.  The January 2011 VA opinion, on the other hand, is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The examiner cited the Veteran's inservice back complaints and recorded treatment post service beginning in January 2000 to support his finding that the Veteran's current DJD and DDD of the lumbar spine are less likely than not related to his active service, and more likely than not related to aging and occupational stresses.  Accordingly, it is highly probative and outweighs the opinion provided by the Veteran's treating physician.  

The Board has considered the Veteran's claim attributing his DJD and DDD of the lumbar spine to service, but as noted above, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his low back disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

The preponderance of the evidence is against the claim of service connection for DJD and DDD of the lumbar spine, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Heart disability, to include hypertension and CAD

The record shows that the Veteran has been diagnosed with a heart disability, to include hypertension and CAD.  Thus, the medical evidence of record shows that the appellant has a current diagnosis, which establishes the first element for service connection.

The Board also finds that the second element for service connection, an in-service incurrence of injury or disease, has been met.  In his September 1968 report of medical history, the Veteran indicated he had experienced pain or pressure in his chest.  His November 1969 report of medical history shows that he indicated he had experienced dizziness or fainting spells and pain or pressure in his chest.  It was noted that he experienced pain in his chest after activities since 1962.  The cause was unknown.  The accompanying September 1968 and November 1969 separation examination reports indicate that his heart was clinically evaluated as normal.  The November 1969 report noted a blood pressure reading of 130/90.  The next issue is whether the Veteran's heart disability, to include hypertension and CAD, relates to his active service.  

The Veteran asserts his heart disability is related to service.  However, the Veteran is not shown to be a qualified healthcare professional and is not competent to prove an opinion on a complex question such as the etiology of his heart disability, to include hypertension and CAD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

VA treatment records (available on Virtual VA) show he was diagnosed with hypertension in October 2000.  

A January 2010 private treatment note indicates that the Veteran had been diagnosed with hypertension more than 10 years prior to then.  

In June 2011, a VA examiner opined that the Veteran's heart disability, to include hypertension and CAD, is not related to service and his recorded symptoms therein.  The examiner diagnosed the Veteran with ischemic heart disease requiring coronary artery bypass grafting with evidence of acute myocardial infraction in the past and essential hypertension with chronic renal insufficiency secondary to hypertension.  He noted that even though the Veteran had one isolated elevated blood pressure reading in service, he did not have an official diagnosis of hypertension until 10 years after discharge.  Regarding the Veteran's inservice reports chest discomfort and dizziness, the examiner noted that there was no objective evidence that the Veteran had CAD or ischemic heart disease at that time.  He found the diagnosis of CAD did not occur until more than 20 years after discharge.  He opined that the Veteran's inservice symptoms are not related to his present diagnosis of ischemic heart disease and found, therefore, that they are not related.  He concluded that it is "more likely than not that the Veteran's ischemic heart disease is secondary to his longstanding essential hypertension" which he found was not related to service.  

In contrast, the Veteran's treating physician submitted a letter to VA in April 2012 opining that the Veteran's heart disability first manifested in service.  He noted the Veteran's November 1969 discharge blood pressure reading and found his blood pressure was borderline elevated at time of his discharge from the military.  He found the Veteran's "hypertensive cardiovascular disease progressed to coronary artery disease and eventually coronary bypass grafting was required." 

In considering these conflicting pertinent medical opinions regarding the etiology of the Veteran's heart disability, the Board notes that VA examiner relied on the length of time between discharge and his first recorded diagnosis of hypertension, more than 10 years, to find that the Veteran's heart disability is not related to service.  While a lengthy period of time without treatment for a disability is probative evidence refuting the Veteran's claim, it alone is not altogether determinative or dispositive of whether he had hypertension or CAD during those several intervening years dating back to his service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor).  For this reason, the Board finds that the probative value of the June 2011 VA opinion is reduced.  The private physician's opinion is supportive of the Veteran's claim and reasonably appears to contemplate a factual history that is consistent with the evidence of record, notably the Veteran's separation examination blood pressure reading.  He reasoned the Veteran's hypertensive cardiovascular disease progressed to CAD.  The Board has no reason to question the credibility of the physician's medical opinion.  

In sum, the competent and credible medical evidence of record indicates the Veteran currently experiences a heart disability, including hypertension and CAD.  A competent and credible April 2012 private medical opinion links the Veteran's current heart disability to his symptoms in service.  

The evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for a heart disability, to include hypertension and CAD, is warranted.


ORDER

Entitlement to service connection for a left shoulder rotator cuff disability is denied.  
Entitlement to service connection for DJD and DDD of the lumbar spine is denied.  
Service connection for a heart disability, to include hypertension and CAD, is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


